Title: To Thomas Jefferson from Antoine, Mrs. Morin, 18 July 1807
From: Morin, Antoine, Mrs.
To: Jefferson, Thomas


                                                
                            Sir
                     
                            St. Louis 18th July 1807
                        

                        Some time about the commencement of the last Session of Congress, I took the liberty of inclosing to you a number of Original Papers—grants for lands.—Accompanied with a Petition for the redress of grievances therein stated, and proved by the Documents inclosed. I have never received the smallest notice whether my papers have been received, or, if so, whether I may Shortly expect their return.—
                  These papers I am informed are of great consequence to me as evidence before the Board of Commissioners. It would give me great pleasure therefore to know if they have been duly, received; and when I may expect to receive them. Would you be pleased to cause a line to be written to me on this Subject;—And (if the papers are no longer necessary at Washington) to inclose them to me by mail.
                  I have the honor to be with great respect & Esteem
                  Your Excellency’s Mmost Humble Servant
                        
                            Velagisetie veue morin
                     
                        
                    